DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 14-20 are objected to because of the following informalities:
In instant claim 9, “buty lnaphthalene” should be amended to recite “butyl naphthalene” for grammatical purposes.
In instant claim 14, a space should be inserted in between “claim” and “1” for grammatical purposes.  
Claims 15-20 are objected to for being dependent upon claim 14.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 3 recites the broad recitation “less than about 1 wt-% phosphates”, followed by the narrow recitation of “or less than about 0.5 wt-% phosphates”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 16 recites the limitation "The method of claim 14, wherein the contacting of the automotive parts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “automotive parts” does not appear in claim 14.  It appears that instant claim 16 should be amended to depend from claim 15 to provide proper antecedent basis for the limitation “automotive parts”. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kieffer et al, WO 2016/187293.
Kieffer et al, WO 2016/187293, discloses a rinse aid for plastics and other wares comprising a surfactant system (see abstract).  It is further taught by Kieffer et al that that the composition contains at least one nonionic alcohol alkoxylate of the formula    R1-O-(EO)x4-(PO)y4-H, wherein R1 is a straight-chain C10-16 alkyl, x4 is from 4-6, and y4 is from 3-5 (see page 2, lines 23-27), a nonionic alcohol alkoxylate of the formula 
2-O-(EO)x1-H, wherein R2 is a C10-14 alkyl with an average of at least 2 branches per residue and x1 is from 5-10 (see page 2, lines 28-30), that the composition contains less than 0.5% by weight of phosphorus (see page 7, lines 8-17), that the ratio of the nonionic alcohol alkoxylate of the formula R1-O-(EO)x4-(PO)y4-H to the nonionic alcohol alkoxylate of the formula R2-O-(EO)x1-H is 50/50 (see page 14, lines 8-10), and that the composition additionally contains a polymeric surfactant H (see page 22, Table 3).  Kieffer et al further discloses that the surfactant system has a pH of less than 7 (see page 25, lines 4-5), that the surfactant system is in a use solution having a concentration of about 125 ppm or less of surfactant actives (see page 25, lines 6-19), that the composition contains 50-90% by weight of water as a carries (see page 28, lines 26-29), 1-50% by weight of hydrotropes, such as xylene sulfonates (see page 29, lines 1-11 and 29-33), and sodium bicarbonate (see page 30, line 32-page 31, line 3), per the requirements of the instant invention.  Specifically, note Examples 1-11 and Tables 4-30.  Therefore, instant claims 1-20 are anticipated by Kieffer et al, WO 2016/187293.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 12, 202